El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver si la Ley Electoral de Puerto Rico dis-pone que en un año eleccionario las agencias y los depar-tamentos gubernamentales del Estado Libre Asociado es-tán obligadas a someter a la Comisión Estatal de Elecciones (en adelante la Comisión), para su autorización, todos los anuncios que estas agencias y departamentos de-seen publicar.
HH
El 30 de junio de 1992 el Departamento de Estado le solicitó autorización a la Comisión Estatal de Elecciones para difundir unos anuncios invitando a la ciudadanía a celebrar los actos oficiales conmemorativos del día de la Constitución del Estado Libre Asociado de Puerto Rico, el 25 de julio de ese año, en el Parque Luis Muñoz Rivera de San Juan. Esta solicitud de autorización fue presentada a la Comisión por conducto de su Junta Examinadora de Anuncios, conforme con lo dispuesto por el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, y por la Sec. 3.1 del Reglamento de gastos de difusión pública del Gobierno aprobado por la Comisión el 11 de noviembre de 1991.
La Junta Examinadora de Anuncios le dio curso de in-mediato a la solicitud en cuestión, aprobándola el 1ro de julio de 1992. Dos (2) semanas más tarde, el Departamento de Estado decidió cambiar la celebración de los actos ofi-ciales de San Juan a Cabo Rojo, lo que hizo necesario for-mular una nueva solicitud de anuncios para divulgar el cambio de lugar. (1) El Departamento de Estado presentó la nueva solicitud ante la Comisión el 14 de julio, *931tardíamente.(2) Ésta incluía un anuncio de televisión, cuyo texto se sometió a la Comisión por escrito, pero no se so-metió una grabación en video que permitiera a la Comisión examinar su contenido visual.
Antes de que se hubiese obtenido la autorización regla-mentaria para estos nuevos anuncios, el Departamento co-menzó a anunciarlos por radio y a difundirlos por televisión. Este hecho llegó al conocimiento de la Junta Examinadora de Anuncios, que procedió entonces a citar al Departamento para una vista el 23 de julio para resolver lo relativo a estos nuevos anuncios.
En la vista, el presidente de la Comisión, tomando en consideración la recomendación emitida por la Junta,(3) or-denó a los medios de comunicación escrita, radial y televi-siva de Puerto Rico que cesaran y desistieran de publicar o difundir los anuncios aludidos. En dicha orden se incluyó un apercibimiento expreso de sanciones de naturaleza penal. No obstante, esa orden fue dejada sin efecto ese mismo día y sustituida por una orden enmendada también fechada el 23 de julio, idéntica a la original, excepto que iba dirigida exclusivamente al Departamento de Estado y no a los medios de comunicación.(4)
Ante estos hechos, el Departamento de Estado, de inme-diato, cuestionó judicialmente la validez de la orden en-mendada de la Comisión Estatal de Elecciones. Alegó ante el tribunal de instancia que el tipo de anuncio que nos ocupa, que constituye una invitación a un acto público, no está incluido en la prohibición general del Art. 8.001 de la *932Ley Electoral de Puerto Rico, supra, el cual sólo restringe aquellos anuncios que exponen “programas, proyectos, lo-gros, realizaciones, proyecciones o planes” de las agencias y los departamentos. Señaló que la Comisión no tenía juris-dicción sobre anuncios que se limitan a invitar a un acto público y que, por lo tanto, éstos podían ser publicados sin necesidad de someterlos a la Comisión, ni obtener su autorización.
Por su parte, la Comisión alegó que durante un año eleccionario y en virtud de lo dispuesto en la Ley Electoral de Puerto Rico y del Reglamento de Gastos de Difusión Pública del Gobierno, supra, toda agencia de gobierno que proyecte incurrir en gastos en cualquier medio de difusión siempre tiene que solicitar y obtener para ello la autoriza-ción previa de la Comisión, ya que la agencia no tiene dis-creción alguna en cuanto a si somete o no el asunto a la Comisión; que sólo ésta es quien puede decidir en primera instancia si el anuncio se puede difundir o no, y que para ello la agencia tiene que someter el anuncio completo al criterio evaluador de la Comisión, incluyendo, además, una grabación completa de éste si es un anuncio de televisión, para determinar si se ajusta o no al mandato del Art. 8.001 de la Ley Electoral de Puerto Rico, supra.
Presentada la controversia, el mismo 24 de julio de 1992, el tribunal de instancia dictó sentencia confirmando la decisión de la Comisión al prohibir la publicación de aquellos anuncios que no habían obtenido su aprobación. Entre éstos prohibió la difusión del anuncio televisivo pau-tado por el Departamento de Estado por entender que éste debió haber sido sometido a la Comisión para su aprobación. Además, el tribunal a quo concluyó que permi-tir la publicación de los anuncios objetados, sin la previa aprobación de la Comisión, conllevaba crear una excepción a lo dispuesto en la ley cuyo efecto práctico era tornar el estatuto en inmanejable.
*933Inconforme con la orden del tribunal, el Departamento solicitó la reconsideración de ésta. Además, continuó difun-diendo los anuncios no autorizados durante toda la noche de 24 de julio por los canales 2, 4 y 11 de la televisión local.
En vista de que el Departamento publicó los anuncios contraviniendo la orden de la Comisión que había sido ava-lada judicialmente, la Junta Examinadora de Anuncios co-menzó una investigación para esclarecer todo lo relativo a esta actuación del Departamento de Estado. Como parte de su investigación, la Junta Examinadora de Anuncios le so-licitó al Departamento de Estado que se abstuviera de ha-cer desembolso alguno de fondos públicos en pago por la publicación o difusión de los anuncios divulgados en viola-ción a la orden de la Comisión, según ratificada por el Tribunal Superior. Más aún, dicha junta señaló una vista para el 14 de agosto de 1992 para que el Departamento de Estado compareciera a discutir este asunto. Este, incon-forme con la investigación iniciada por la mencionada junta, compareció directamente ante nos el 3 de agosto para solicitar que se paralizaran los procedimientos inves-tigativos en dicho organismo al igual que la vista que había señalado, y pidió, además, que revisáramos la sentencia final dictada por el Tribunal Superior, Sala de San Juan, el 24 de julio. El 7 de agosto de 1992 una Sala nuestra denegó la solicitud del Departamento de Estado por académica, pero, en reconsideración, esa misma Sala el 11 de agosto expidió el recurso de revisión solicitado y ordenó paralizar todos los procedimientos pendientes o que se venían lle-vando a cabo por la Junta y/o la Comisión relativos a este caso. El 17 de agosto la Comisión compareció ante nos ale-gando que carecíamos de jurisdicción para entender en este recurso, entre otras razones, por el asunto ser académico.
*934Respecto a la decisión del tribunal de instancia, el De-partamento de Estado alegó la comisión de los errores si-guientes:
A. Erró el Tribunal Superior, Sala de San Juan, al resolver que una invitación dirigida a la ciudadanía en general, publi-cada por una agencia gubernamental en un año eleccionario es el tipo de anuncio que requiere de la previa aprobación de la Comisión Estatal de Elecciones antes de su publicación.
B. Erró el Tribunal Superior, Sala de San Juan, al resolver que el Artículo 8.001 de la Ley Electoral de Puerto Rico exige que en un año eleccionario las agencias gubernamentales vie-nen obligadas a someter a la Comisión Estatal de Elecciones todos los anuncios que vayan a publicar.
HH
Por tratarse de una cuestión previa jurisdiccional, antes de comenzar nuestro análisis del asunto planteado en el caso de autos, es menester que examinemos si la petición de certiorari presentada por el Departamento es académica.
La doctrina de academicidad ha sido dilucidada anteriormente por este Tribunal. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Com. Asuntos de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Gobernador, 122 D.P.R. 650 (1988); Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Berberena v. Echegoyen, 128 D.P.R. 864 (1991). Constituye una de las manifestaciones concretas del conc&ptojusticiabilidad, que, a su vez, acota los límites de la función judicial.(5)
Conocido es que los tribunales existen para resolver controversias genuinas que surjan entre partes opues-*935tas que tengan un interés real en obtener un remedio jurí-dico concreto que tenga un efecto práctico respecto a su disputa. Com. de la Mujer v. Srio. de Justicia, supra. Ade-más, poseen la autoridad para determinar si los casos que se plantean ante ellos son o no colusorios, académicos o ficticios.(6)
En E.L.A. v. Aguayo, supra, pág. 584 conceptualizamos lo que constituye un caso académico cuando expresamos que
...un caso académico ... es “uno en que se trata de obtener un fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes que éste haya sido reclamado, o una sentencia sobre un asunto, que al dic-tarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente...
También el Tribunal Supremo de Estados Unidos se ha manifestado en torno a la doctrina de academicidad. En United States Parole Commn. v. Geraghty, 445 U.S. 388, 397 (1980),(7) indicó lo siguiente:
Mootness is the doctrine of standing in a time frame. The requisite personal interest that must exist at the commencement of the litigation (standing) must continue throughout its existence (mootness).
Los tribunales pierden su jurisdicción sobre un caso por academicidad cuando ocurren cambios durante el trámite judicial de una controversia particular que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto a esa controversia. Con esta limitación sobre el poder de los tribunales, se persigue evitar el uso *936innecesario de los recursos judiciales y obviar pronuncia-mientos autoritativos de los tribunales que resulten superfinos. Com. de la Mujer v. Srio. de Justicia, supra, págs. 724-725.C(8)
Cuando se determina que un caso se ha tornado académico, los tribunales deben abstenerse de considerarlo en sus méritos. Ahora bien, existen situaciones especiales en las cuales los tribunales pueden atender un caso aunque sea a todas luces académico. Asoc. de Periodistas v. González, supra. Se trata de excepciones a la doctrina de academicidad, como por ejemplo cuando el caso ante el tribunal presenta una cuestión recurrente o susceptible de volver a ocurrir (capable of repetition), Roe v. Wade, 410 U.S. 113 (1973); Moore v. Ogilvie, 394 U.S. 814, 816 (1969); So. Pac. Terminal Co. v. Int. Comm. Comm., 219 U.S. 498, 515 (1911); o cuando aspectos de la controversia se tornan académicos pero persisten consecuencias colaterales de ésta que tienen vigencia y actualidad. Véanse: R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 122-126; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988; El Vocero v. Junta de Planificación, supra, págs. 124-126.
En el caso ante nos, a pesar de que las actividades de 25 de julio de 1992 —evidentemente— ya concluyeron y ningún remedio judicial puede evitar ya la divulgación de los anuncios en controversia, es evidente que la conflictiva cuestión de derecho que dio lugar a la disputa entre las partes de este caso es susceptible de volver a ocurrir. Como bien señala la Procuradora General, con marcada frecuencia las agencias y los departamentos gubernamentales se ven en la necesidad de anunciar al país los eventos públicos que habrán de celebrar aun en años electorales y la *937postura de la Comisión, si no se dilucida de manera deter-minante, es potencialmente una fuente de continuos conflictos. No es difícil preveer que si la controversia ante nos no se resuelve finalmente, la parte que promueve la limitación a los anuncios en cuestión, la Comisión, tendrá que volver a los tribunales en el futuro con su plantea-miento, litigándolo siempre a última hora, debido a que es un asunto que por su naturaleza tiende a surgir imprevis-tamente, haciendo muy difícil que sea revisado judicial-mente de manera definitiva. Cuando existe la probabilidad de que la controversia se repita o recurra, sobre todo para la misma parte promovente, entonces los tribunales tienen facultad para c el asunto planteado, a pesar de que la controversia concreta ante el tribunal haya adve-nido de forma académica, particularmente en casos como el de autos en los cuales las súbitas controversias entre las partes son de por sí de tan corta duración que pueden elu-dir la revisión judicial. Asoc. de Periodistas v. González, supra, págs. 720-721; Com. de la Mujer v. Srio. de Justicia, supra, pág. 726.
Debe notarse, además, que en el caso ante nos también se da otra de las excepciones a la doctrina de academicidad que hemos identificado antes. Como surge de la relación de hechos de esta opinión, en el caso de autos persisten con-secuencias colaterales de la controversia principal que aún tienen vigencia y actualidad. Quedan asuntos secundarios importantes por dilucidarse.
Concluimos, pues, que la solicitud de revisión es justi-ciable y que no existe obstáculo procesal que nos impida evaluarla en sus méritos.
I — I I — i
Como bien han indicado varios eminentes juristas, la expresión de ideas, creencias, valores y hasta propaganda política goza en nuestro sistema de vida de una *938abarcadora protección constitucional porque constituye “el origen y centro de la libertad de expresión”. Serrano Geyls, op. cit, Vol. II, pág. 1539. Véase, también, 4 Treatise on Constitutional Law. Substance and Procedure Sec. 20.50, pág. 363 (1992). Esa expresión política, como parte esen-cial que es del entramado de derechos y libertades funda-mentales que tienen las personas y los grupos bajo nuestro ordenamiento constitucional, está sujeta a muy pocas limi-taciones jurídicas.
El problema ante nos, aunque tiene tangencias con lo relativo a las limitaciones a la propaganda política, no suscita, sin embargo, cuestiones constitucionales. No están en juego los derechos de expresión política de personas o grupos cuya restricción es la que casi siempre levanta problemas constitucionales. Ante nos está la cuestión enteramente distinta de la limitación a la propaganda gubernamental respecto a la cual el Estado tiene amplísimos poderes. Por eso el asunto que nos concierne se limita sencillamente a una cuestión de interpretación estatutaria: ¿Cuál es el alcance preciso de la prohibición de anuncios gubernamentales que aparece hoy en el Art. 8.001 de la Ley Electoral de Puerto Rico, supra? Dicho artículo dis-pone lo siguiente:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebra-ción de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyec-ciones o planes. Se exceptúan de esta disposición aquellos avi-sos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones. (Énfasis suplido.)
El artículo citado proviene en todos sus aspectos esen-*939dales del derogado Art. 3.014 del antiguo Código Electoral, Ley Núm. 1 de 13 de febrero de 1974 (16 L.P.R.A. sec. 2084).(9) Aunque el historial legislativo de esta disposición es bastante escaso, es importante notar que en el Diario de Sesiones de la Asamblea Legislativa de 4 de febrero de 1974, pág. 154, aparece la siguiente explicación relativa a esta disposición:
Finalmente se prohíbe a las agencias gubernamentales anunciarse. Se les limita a publicar solamente aquello reque-rido por ley durante el año de elecciones, y solamente en caso de emergencia, se podrá publicar otro tipo de anuncio, pero sólo con el permiso del Tribunal Electoral.
De esta cita y del lenguaje suficientemente claro del propio Art. 8.001, supra, surge inequívocamente la intención legislativa de excluir definitivamente del proceso político la influencia solapada que el partido en el poder pueda tener mediante el uso de los anuncios gubernamentales. Como dijimos en Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 393 (1984), la disposición en cuestión refleja “el interés en descontinuar durante el período eleccionario la práctica de las agencias gubernamentales de hacer campaña política mediante la publicación de anuncios sobre sus logros y planes”.
Para asegurar que se logre esta clara intención legislativa, estamos compelidos a interpretar el alcance del Art. 8.001, supra, de modo tal que prevalezca la importante política pública que lo inspira. Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759 (1990); A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968). No podemos darle a este artículo el alcance que propone el recurrente, Departamento de Estado, sin poner en grave riesgo la consecu-*940ción de su claro propósito legislativo. Aceptar, como alega el recurrente, que los anuncios gubernamentales “invitan-do” a actos públicos están totalmente fuera del ámbito del Art. 8.001, supra, y que la Comisión no tiene ninguna ju-risdicción sobre tales anuncios no sólo es inconsistente con el claro texto de ese artículo, sino que además daría un amplio margen a las agencias y departamentos para obviar o derrotar la política pública que encarna. Atribuirle tal sentido a la disposición en cuestión tendería a socavar la intención legislativa, curso que debemos evitar. Román Mayol v. Tribunal Superior, 101 D.P.R. 807 (1973). Como bien señaló el tribunal de instancia, una invitación guber-namental a un acto público puede redactarse de muchas formas distintas. Puede formularse imparcialmente o puede componerse de modo taimado para favorecer al par-tido en el poder. En un país tan politizado como el nuestro, eximir tales invitaciones del escrutinio imparcial de la Co-misión Estatal de Elecciones abriría la puerta a la tenta-ción de incluir alguna propaganda impropia solapada-mente en tales invitaciones, dando lugar así a que se evada el mandato legislativo. Tenemos la obligación de evitar que ello ocurra.
Más aún, la pretensión del recurrente, de que tales anuncios no requieren la autorización previa de la Comi-sión, dejaría en manos de las propias agencias o departa-mentos la decisión de si determinado anuncio es o no una “invitación” exenta. Le daría a las agencias una ominosa discreción que dificultaría la implantación uniforme del es-tatuto y crearía el riesgo de que algunos anuncios imper-misibles lleguen a la luz pública en contravención de la ley.
Por las razones expuestas(10) resolvemos que conforme a lo.dispuesto en el Art. 8.001 de la Ley Electoral de *941Puerto Rico, supra, en año electoral todo anuncio guberna-mental, excepto los expresamente excluidos por ley, debe ser sometido a la previa autorización de la Comisión. Dicha comisión velará porque existan los procedimientos acelera-dos que sean necesarios para expeditar la difusión de anuncios como el de marras, que evidentemente era publi-cable debido a que, salvo el cambio de lugar y su reproduc-ción en video, era idéntico a otro que ya había recibido aprobación.
Por los fundamentos expuestos, se confirma la sentencia dictada por el Tribunal Superior; Sala de San Juan, el 24 de julio de 1992 y se devuelve el caso a la Comisión Estatal de Elecciones para que continúe con sus procedimientos.
El Juez Asociado Señor Negrón García emitió una opi-nión de conformidad. El Juez Asociado Señor Hernández Denton concurrió con opinión escrita.

(1) Los hechos estipulados sólo se refieren al cambio en los anuncios originales de prensa y radio respecto al sitio.


(2) La See. 3.2 del Reglamento de Gastos de Difusión Pública del Gobierno de 11 de noviembre de 1991, pág. 7, exige que estas solicitudes se presenten “con no menos de 15 días laborables de anticipación a la fecha en .que la agencia proyecte iniciar la emisión del anuncio”..


(3) El 21 de julio de 1992 la Junta rindió un informe en el cual recomendó que se ordenara el cese y desista de la difusión de anuncios de televisión.


(4) Según surge de la sentencia emitida por el tribunal de instancia, los aboga-dos de la Comisión Estatal de Elecciones (en adelante la Comisión) aseguraron que la orden emitida había sido exclusivamente al Departamento de Estado y no a los medios de comunicación.


(5) Notas, Mootness on Appeal in The Supreme Court, 83 Harv. L. Rev. 1672 (1970). Véase, además, Notas, Cases Moot on Appeal; A Limit on the Judicial Power -, 103 U. PA. L. Rev. 772 (1955).


(6) En E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958), establecimos que esta autoridad nace del principio elemental de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen in-terés real en obtener un remedio que haya de afectar sus relaciones jurídicas.


(7) Véase, además, H.P. Monaghan, Constitutional Adjudication: The Who and When, 82 Yale L.J. 1363, 1384 (1973).


(8) Véase, además, D.B. Kates y W.T. Baker, Mootness in Judicial Proceedings: Toward a Coherent Theory, 62 Cal. L. Rev. 1385 (1974).


(9) Véase Ley Núm. 1 de 13 de febrero de 1974 (16 L.P.R.A. see. 2131 et seq.). XXVIII (Núm. 18) Diario de Sesiones 188 (1974).


(10) Véanse, además: el análisis y los pronunciamientos afines que antes habían sido expuestos por el Juez Asociado Señor Negrón García en su voto disidente en P.P.D. y. Junta Revisora Electoral, 109 D.P.R. 464, 465 (1980), y por el Juez Asociado Señor Rebollo López en su opinión disidente en Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 393 (1984).